Citation Nr: 0402988	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to December 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).  The 
Board remanded this matter to the RO in March 2001 and June 
2003 for additional development.  The RO has returned the 
case to the Board for further appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his low back disability resulted 
from a fall caused by the giving way of his service-connected 
left ankle.  The record shows that service connection is 
established for malunion of the left distal fibula, rated 20 
percent.  The evidence establishes that the veteran injured 
his low back while employed with Bonney Forge Corporation in 
Allentown, Pennsylvania (Bonney Forge) in August 1988.  He 
apparently collected Workers' Compensation benefits and later 
received Disability Pension.  Medical records show treatment 
for low back complaints in 1989 and 1990, and refer to a 
lifting or pushing injury at work in 1988.  The first mention 
of a fall causing the back injury is in a June 1999 statement 
submitted by the veteran.  

In order to resolve the inconsistency in the record, the 
Board remanded this case in March 2001.  The Board directed 
the RO to obtain all medical records relating to the 
veteran's disability retirement from Bonney Forge and all 
records, including complete medical records, pertaining to 
his Workers' Compensation claim following his work injury in 
August 1988.  The Board also stated that the veteran should 
assist in the matter by providing any additional necessary 
information and any releases needed to obtain the records.  
The Board directed that the veteran should be advised of the 
provisions of 38 C.F.R. § 3.158.

In a November 2001 letter, the RO requested that the veteran 
complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in order to obtain Workers' Compensation and Bonney 
Forge records.  The RO also advised the veteran that he 
should inform them of any additional evidence or information 
that he wished to be considered in relation to his claim.  He 
did not provide the requested authorization or otherwise 
respond to this letter.

In October 2002, the RO issued a Supplemental Statement of 
the Case and informed the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA), the applicable law, and the 
provisions of 38 C.F.R. § 3.158.  In March 2003, the Board 
sent a letter to the veteran that explained the provisions of 
the VCAA, including the respective duties of the VA and the 
veteran.  The Board also reminded the veteran of the 
necessity for a signed authorization for release of records 
from Bonney Forge.  In June 2003, the Board again remanded 
this matter for procedural compliance with the VCAA.  In a 
June 2003 letter, the RO again advised the veteran of the 
provisions of the VCAA and requested that he sign the 
necessary authorizations.  The RO issued a Supplemental 
Statement of the Case in August 2003.

Since the Board's March 2001 remand, the veteran has 
submitted evidence consisting of recent medical opinions that 
relate his low back injury to his service-connected left 
ankle disability.  However, he has failed to submit the 
requested authorizations for release of information from 
Bonney Forge and Workers' Compensation.  These records are 
necessary for the resolution of the veteran's claim.  

The veteran is hereby informed that 38 C.F.R. § 3.158, 
pertaining to abandoned claims, provides generally that where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned (emphasis added).  After the expiration of one 
year, further action will not be taken unless a new claim is 
received.

Accordingly, this matter is remanded for the following:

1.  The RO must comply with all 
applicable provisions of the Veterans 
Claims Assistance Act of 2000.  See 
38 U.S.C.A. § 5103A (West 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should again ask the veteran 
to complete and sign authorizations to 
release information to the VA so that the 
RO may obtain the pertinent records from 
Workers' Compensation and Bonney Forge.  
The RO should request all records 
relating to the veteran's disability 
retirement from Bonney Forge and all 
records, including complete medical 
records, pertaining to the veteran's 
Workers' Compensation claim following his 
work injury in August 1988.  He should be 
informed that, should he fail to provide 
such authorizations, his claims will be 
considered abandoned pursuant to 
38 C.F.R. § 3.158.  The RO should 
document all actions taken to obtain 
these records.

3.  After the pertinent records have been 
obtained or are determined to be 
unavailable, the RO should readjudicate 
the veteran's claims, applying 38 C.F.R. 
§ 3.158, if indicated.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given ample opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



